— Appeals (1) frt>m a judgment of the Supreme Court (Lewis, J.), entered December 19, 1991 in Clinton County, which dismissed peti*923tioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of respondent denying petitioner’s request for parole, and (2) from an order of said court, entered March 12, 1993 in Clinton County, which denied petitioner’s motion for reconsideration.
Petitioner has admittedly reappeared before respondent for a parole release hearing since the July 1990 hearing giving rise to the instant appeals and has again been denied parole. These appeals must therefore be dismissed as moot (see, Matter of Alexander v New York State Bd. of Parole, 175 AD2d 526, lv denied 78 NY2d 863).
Mikoll, J. P., Yesawich Jr., Mercure, Crew III and Harvey, JJ., concur. Ordered that the appeals are dismissed, as moot, without costs.